Exhibit 99.2 Rainbow National Services LLC and Subsidiaries Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Years Ended December 31, 2010, 2009 and 2008 Management's Discussion and Analysis of Financial Condition and Results of Operations This Management's Discussion and Analysis of Financial Condition and Results of Operationsfor the year ended December 31, 2010 is separately furnished by Rainbow National Services LLC and its subsidiaries ("RNS" and collectively with its subsidiaries, the "Company", "we", "us" or "our"). This Management's Discussion and Analysis of Financial Condition and Results of Operationscontains statements that constitute forward looking information within the meaning of the Private Securities Litigation Reform Act of 1995.In this Management's Discussion and Analysis of Financial Condition and Results of Operations there are statements concerning our future operating and future financial performance.Words such as "expects", "anticipates", "believes", "estimates", "may", "will", "should", "could", "potential", "continue", "intends", "plans" and similar words and terms used in the discussion of future operating and future financial performance identify forward-looking statements.Investors are cautioned that such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties and that actual results or developments may differ materially from the forward-looking statements as a result of various factors.Factors that may cause such differences to occur include, but are not limited to: · the level of our revenues; · demand for advertising inventory; · the cost of programming; · changes in the laws or regulations under which we operate; · the outcome of litigation and other proceedings, including the matters described in the notes to our consolidated financial statements; · general economic conditions in the areas in which we operate; · the state of the market for debt securities and bank loans; · our ability to obtain or produce content for our programming businesses; · the level of our capital expenditures; · the level of our expenses; · future acquisitions and dispositions of assets; · the demand for our programming among cable television system operators, direct broadcast satellite (“DBS”) operators and telephone companies and our ability to maintain and renew affiliation agreements with cable television system operators, DBS operators and telephone companies; 1 · market demand for new programming services; · whether pending uncompleted transactions, if any, are completed on the terms and at the times set forth (if at all); · other risks and uncertainties inherent in our programming businesses; · financial community and rating agency perceptions of our business, operations, financial condition and the industry in which we operate, and the additional factors described herein. We disclaim any obligation to update or revise the forward looking statements contained herein, except as otherwise required by applicable federal securities laws. Overview All dollar amounts and subscriber data, included in the following discussion are presented in thousands. We provide television programming to cable television system operators, DBS operators and telephone companies (collectively referred to as “operators”) primarily throughout the United States.We own three nationally distributed 24-hour entertainment programming networks:AMC, WE tv and IFC. Our future performance is dependent, to a large extent, on general economic conditions including the impact of direct competition, our ability to manage our businesses effectively, and our relative strength and leverage in the marketplace, both with suppliers and customers. Continued capital and credit market disruptions could cause broader economic downturns, which may lead to lower demand for our products, such as lower levels of television advertising and increased incidence of our customer's inability to pay for the services we provide.We have experienced some of the effects of this economic downturn.Continuation of events such as these may adversely impact our results of operations, cash flows and financial position. We earn revenues in two principal ways.First, we receive affiliation payments from operators.These revenues are generally on a per subscriber basis under multi-year contracts, commonly referred to as “affiliation agreements”. The specific affiliation fee revenues we earn vary from period to period, operator to operator and also vary among our networks, but are generally based upon the number of each operator’s subscribers who receive our programming, referred to as “viewing subscribers”.The terms of certain affiliation agreements provide that the affiliation fee revenues we earn are a fixed contractual monthly fee. The second principal source of revenues is from advertising.Under our affiliation agreements, we have the right to sell a specific amount of national advertising time on our programming networks.Our advertising revenues are more variable than affiliation fee revenues because most of our advertising is sold on a short-term basis, not under long-term contracts.Also, most of our advertising revenues vary based upon the popularity of our programming as measured by a ratingservice. 2 We seek to grow our revenues by increasing the number of viewing subscribers of the operators that carry our services.We refer to this as our "penetration."AMC, which is widely distributed, has less ability to increase its penetration than WE tv and IFC, which are not as widely distributed as AMC.WE tv and IFC, although carried byall of the larger operators, have higher growth opportunities due to their current penetration levels with those operators.IFC is currently carried primarily on digital tiers, while WE tv is carried on either analog expanded basic or digital tiers.Therefore, WE tv and IFC penetration rates may increase if operators are successful in converting their analog subscribers to digital tiers of service that include those networks. Our revenues may also increase over time through contractual rate increases stipulated in most of our affiliation agreements.In negotiating for increased or extended carriage, we may be subject to requests by operators to make upfront payments in exchange for additional subscribers and/or extended carriage, which we record as deferred carriage fees and which are amortized as a reduction to revenue over the period of the related affiliation agreements, or to waive for a specified period or accept lower per subscriber fees if certain additional subscribers are provided. We also may help fund the operators' efforts to market our channels. As we continue our efforts to add subscribers, our subscriber revenue may be negatively affected by subscriber acquisition fees (deferred carriage), discounted subscriber fees and other payments; however, we believe that these transactions generate a positive return on investment over the contract period.We seek to increase our advertising revenues by increasing the number of minutes of national advertising sold and by increasing the rates we charge for such advertising, but, ultimately, the level of our advertising revenues, in most cases, is directly related to the overall distribution of our programming, penetration of our services and the popularity (including within desirable demographic groups) of our services as measured by a rating service. Our principal goals are to increase our affiliation fee revenues and our advertising revenues by increasing distribution and penetration of our services.To do this, we must continue to contract for and produce high-quality, attractive programming.One of our greatest challenges arises from the increasing concentration of subscribers in the hands of a few operators, creating disparate bargaining power between the largest operators and us.This increased concentration could adversely affect our ability to increase the penetration of our services or even result in decreased penetration.In addition, this concentration gives those operators greater leverage in negotiating the price and other terms of affiliation agreements. The following individual customers accounted for the following percentages of the Company’s net revenues for the years ended December 31,: Customer A 11
